TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00163-CV



  James E. Smith, in his Official Capacity as Superintendent of the North Texas State
Hospital, Vernon Campus; and the Texas Department of State Health Services, Appellants

                                                 v.

                                    Kimani Butler, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-11-904033, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants James E. Smith, in his Official Capacity as Superintendent of the North

Texas State Hospital, Vernon Campus; and the Texas Department of State Health Services no longer

wish to pursue their appeal and have filed an unopposed motion to dismiss. Appellants’ counsel

states that she has conferred with counsel for the State of Texas and counsel for Kimani Butler, who

do not oppose this motion. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellants’ Motion

Filed: May 18, 2012